Citation Nr: 0113496	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.

Entitlement to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


REPRESENTATION

Appellant represented by:  David M. Axinn, Attorney



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, evaluated as 10 
percent disabling.  Also appealed was a November 1996 rating 
decision which denied the veteran's claim seeking entitlement 
to TDIU.

The case was previously before the Board in October 1998 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
veteran's claims and he has continued his appeal.  The case 
was returned to the Board.  Thereafter, the Board entered a 
decision in August 2000 affirming the RO's denial of a rating 
greater than 10 percent for PTSD, as well as the RO's denial 
of a TDIU.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an order, pursuant to a 
joint motion for remand, vacating and remanding the Board's 
decision.  The joint motion is discussed in greater detail 
below.


REMAND

The joint motion for remand, embodied in the Court's December 
2000 order, summarizes reports of multiple VA psychiatric 
examinations and inpatient hospitalizations, reports from 
private therapists, and a transcript of the veteran's hearing 
testimony.  The evidence summary indicates that VA 
psychiatric examiners repeatedly determined that PTSD was no 
more than mild to moderate in degree; further, that the 
veteran's extensive symptomatology was attributable to a 
personality disorder, rather than to PTSD.  The Board has 
reviewed the record and notes that the assessments of VA 
examiners were based on a review of symptoms and findings 
recorded on mental status examinations.  In particular, the 
report of the most recent VA psychiatric examination, dated 
in July 1999, provides a comprehensive review of the 
veteran's mental health status.  The July 1999 report was 
based on the examiner's review of the claims file, a detailed 
narrative of the veteran's symptoms, and findings elicited on 
mental status examination.  

The joint motion goes on to note that the veteran's 
counseling therapist, in contrast to VA examiners, determined 
that the veteran had severe PTSD, not a personality disorder.  
The therapist, in a statement dated in October 1999, 
discussed what he identified as sources of confusion in 
correctly diagnosing PTSD, and pointed out that 
manifestations of PTSD may appear to mimic those of 
personality disorders.  

After summarizing the evidence and remarking on the conflict 
of diagnoses between VA examiners and private therapists, the 
joint motion for remand relates that the evidence is not 
clear as to the degree of appellant's symptomatology 
attributable to service-connected PTSD, as opposed to the 
nonservice-connected personality disorder.  It then points 
out that VA decision-makers must provide an adequate 
statement for any conclusions.  

The Board's August 2000 decision seemingly provided an in-
depth account of pertinent items of evidence and an 
explanation, based upon a discussion of the evidentiary 
record, as to why the Board accorded greater probative value 
to the assessments of VA clinicians, as opposed to those of 
private therapists, regarding the degree of severity of the 
appellant's PTSD.  

Nonetheless, that decision has been vacated, and the joint 
motion for remand intimates that the Board consider 
scheduling the veteran for yet another psychiatric 
examination, in order to apportion the symptomatology 
attributable to PTSD alone, so as to make a fully informed 
decision concerning the current severity of PTSD.  Although 
the joint motion suggests that the examination be performed, 
if possible, by the appellant's VA treating psychiatrist, a 
review of the record indicates that the veteran has been 
receiving treatment from private, rather than VA mental 
health practitioners.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  All up-to-date VA and private medical 
records relating to the veteran's mental 
health treatment should be secured for 
inclusion in the record.

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination, in order to 
ascertain the nature and severity of 
service-connected PTSD.  The examination 
should be performed by a physician who 
has not previously examined the veteran.  
A thorough account of the appellant's 
history and symptomatology should be 
obtained.  Clinical findings should be 
reported in detail.  The Board emphasizes 
that the focus of the examination is to 
distinguish the extent of disability 
attributable exclusively to PTSD, rather 
than to a personality disorder.  The RO 
should furnish the examiner a copy of the 
old rating criteria provided by 
Diagnostic Code 9411 (in effect prior to 
November 7, 1996), and a copy of the new 
rating criteria provided by Diagnostic 
Code 9411 (in effect on and after 
November 7, 1996).  The examiner should 
first relate pertinent findings with 
respect to the old criteria, and then 
separately relate pertinent findings with 
respect to the new criteria.  The claims 
folders and a copy of this remand should 
be provided for the examiner's review 
prior to the examination.  The examiner 
should state that he/she has reviewed the 
claims file, as well as the old and new 
criteria for rating psychiatric 
disorders.  

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.  
Thereafter, the RO should evaluate 
service-connected PTSD under the old 
rating criteria.  Additionally, service-
connected PTSD should be evaluated under 
the new rating criteria.  The veteran 
should be assigned an evaluation 
consistent with whichever rating criteria 
would provide for a higher evaluation.  
The RO should also readjudicate the issue 
of TDIU.  If either benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this REMAND is to obtain clarifying information and to ensure 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




